435 F.2d 1306
71-1 USTC  P 9188
Lawrence H. BAKKEN, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 24343.
United States Court of Appeals, Ninth Circuit.
Jan. 20, 1971.

Petition to Review a Decision of The Tax Court of the United States.
Lawrence H. Bakken, in pro. per.
Daniel B. Rosenbaum (argued), Tax Div., Johnnie M. Walters, Asst. Atty. Gen., Richard M. Hahn, Acting Chief Counsel, Washington, D.C., for appellee.
Before HAMLEY, HAMLIN and KILKENNY, Circuit Judges.
PER CURIAM:


1
The Tax Court decision sustaining the deficiency determination of the Commissioner of Internal Revenue is affirmed for the reasons stated in the findings of fact and opinion of the Tax Court, filed January 13, 1969, and reported at 51 T.C. 603.